 
EXCLUSIVE LICENSE AGREEMENT
 
BETWEEN
 
THE JOHNS HOPKINS UNIVERSITY
 
&
 
PROTEA BIOSCIENCES, INC.
 
JHU Agreement Number: A15449
 
JHU Reference Number: C04997

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT
 
LICENSE AGREEMENT

 
THIS LICENSE AGREEMENT (the “Agreement”) is entered into by and between THE
JOHNS HOPKINS UNIVERSITY, a Maryland corporation having an address at 3400 N.
Charles Street, Baltimore, Maryland, 21218-2695 (“JHU”) and Protea Biosciences,
Inc., a Delaware corporation having an address at 955 Hartman Run Road,
Morgantown, WV, 26507 (“Company”), with respect to the following:
 
RECITALS
 
WHEREAS, as a center for research and education, JHU is interested in licensing
PATENT RIGHTS (hereinafter defined) in a manner that will benefit the public by
facilitating the distribution of useful products and the utilization of new
processes, but is without capacity to commercially develop, manufacture, and
distribute any such products or processes; and
 
WHEREAS, a valuable invention(s) entitled “Albumin-Bound Protein/Peptide Complex
As A Biomarker For Disease” (JHU Reference Number: C04997) was developed during
the course of research conducted by Drs. Jennifer E. Van Eyk, Rebekah L. Gundry,
and Robert J. Cotter (all hereinafter, “Inventors”); and
 
WHEREAS, JHU has acquired through assignment all rights, title and interest,
with the exception of certain retained rights by the United States Government,
in its interest in said valuable inventions; and
 
WHEREAS, Company desires to obtain certain rights in such valuable inventions as
herein provided, and to commercially develop, manufacture, use and distribute
products and processes based upon or embodying said valuable inventions
throughout the world;
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE 1
DEFINITIONS

 
All references to particular Exhibits, Articles or Paragraphs shall mean the
Exhibits to, and Paragraphs and Articles of, this Agreement, unless otherwise
specified. For the purposes of this Agreement and the Exhibits hereto, the
following words and phrases shall have the following meanings:

 
1.1        “AFFILIATED COMPANY” as used herein in either singular or plural
shall mean any corporation, company, partnership, joint venture or other entity,
which controls, is controlled by or is under common control with Company. For
purposes of this Paragraph 1.1, control shall mean the direct or indirect
ownership of at least fifty- percent (50%).

     
RAC-JHU Agreement No.: A15449
Page 1
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT
 
1.2        “EFFECTIVE DATE” of this License Agreement shall mean the date the
last party hereto has executed this Agreement.
 
1.3        “EXCLUSIVE LICENSE” shall mean a grant by JHU to Company of its
entire right and interest in the PATENT RIGHTS subject to rights retained by the
United States Government, if any, in accordance with the Bayh-Dole Act of 1980
(established by P.L. 96-517 and amended by P.L. 98-620, codified at 35 USC § 200
et. seq. and implemented according to 37 CFR Part 401), and subject to the
retained right of JHU to make, have made, provide and use for its and The Johns
Hopkins Health Systems’ purposes LICENSED PRODUCT(S) and LICENSED SERVICE(S),
including the ability to distribute any biological material disclosed and/or
claimed in PATENT RIGHTS for nonprofit academic research use to non-commercial
entities as is customary in the scientific community.
 
1.4        “LICENSED FIELD” shall mean all fields.
 
1.5        “LICENSED PRODUCT(S)” as used herein in either singular or plural
shall mean any process or method, material, compositions, drug, or other
product, the manufacture, use or sale of which would constitute, but for the
license granted to Company pursuant to this Agreement, an infringement of a
claim of PATENT RIGHTS (infringement shall include, but is not limited to,
direct, contributory, or inducement to infringe).
 
1.6        “LICENSED SERVICE(S)” as used herein in either singular or plural
shall mean the performance on behalf of a third party of any method contained in
the PATENT RIGHTS, or the manufacture of any product or the use of any product
or composition which would constitute, but for the license granted to Company
pursuant to this Agreement, an infringement of a claim of the PATENT RIGHTS,
(infringement shall include, but not be limited to, direct, contributory or
inducement to infringe).
 
1.7        “NET SALES” shall mean gross sales revenues and fees billed by
Company, AFFILIATED COMPANY and SUBLICENSEE(S) from the sale of LICENSED
PRODUCT(S) less trade discounts allowed, refunds, returns and recalls, and sales
taxes. In the event that Company, AFFILIATED COMPANY or SUBLICENSEE(S) sells a
LICENSED PRODUCT(S) in combination with other ingredients or substances or as
part of a kit, the NET SALES for purposes of royalty payments shall be based on
the sales revenues and fees received from the entire combination or kit.
 
1.8        “NET SERVICE REVENUES” shall mean gross service revenues and fees
billed by Company, AFFILIATED COMPANY and SUBLICENSEE(S) for the performance of
LICENSED SERVICE(S) less sales and/or use taxes imposed upon and with specific
reference to the LICENSED SERVICE(S). In the event that Company, AFFILIATED
COMPANY or SUBLICENSEE(S) sells a LICENSED SERVICE(S) in combination with other
services or substances or as part of a kit, the NET SERVICE REVENUES for
purposes of royalty payments shall be based on the sales revenues and fees
received from the entire combination or kit.

     
RAC-JHU Agreement No.: A15449
Page 2
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT
 
1.9        “PATENT RIGHTS” shall mean the International Application,
PCT/US2007/013968, filed on June 14, 2007, and assigned to JHU entitled
“Albumin-Bound Protein/Peptide Complex As A Biomarker For Disease”, and the
invention disclosed and claimed therein, national stage applications, and all
continuations, divisions, and reissues based thereon, and any corresponding
foreign patent applications, and any patents, or other equivalent foreign PATENT
RIGHTS issuing, granted or registered thereon.
 
1.10      “SUBLICENSEE(S)” as used herein in either singular or plural shall
mean any person or entity other than an AFFILIATED COMPANY to which Company has
granted a sublicense under this Agreement.
 
1.11      “FIRST COMMERCIAL SALE” shall mean, with respect to LICENSED
PRODUCT(S) or LICENSED SERVICE(S), the first sale by Company or AFFILIATED
COMPANY at arm’s length.

 
ARTICLE 2
LICENSE GRANT
 
2.1        Grant. Subject to the terms and conditions of this Agreement, JHU
hereby grants to Company an EXCLUSIVE LICENSE to make, have made, use, import,
offer for sale and sell the LICENSED PRODUCT(S) and to provide the LICENSED
SERVICE(S) in the United States and worldwide under the PATENT RIGHTS in the
LICENSED FIELD. This Grant shall apply to the Company and any AFFILIATED
COMPANY, except that any AFFILIATED COMPANY shall not have the right to
sublicense others as set forth in Paragraph 2.2 below. If any AFFILIATED COMPANY
exercises rights under this Agreement, such AFFILIATED COMPANY shall be bound by
all terms and conditions of this Agreement, including, but not limited to,
indemnity and insurance provisions and royalty payments, which shall apply to
the exercise of the rights to the same extent as would apply had this Agreement
been directly between JHU and the AFFILIATED COMPANY. In addition, Company shall
remain fully liable to JHU for all acts and obligations of AFFILIATED COMPANY
such that acts of the AFFILIATED COMPANY shall be considered acts of the
Company.
 
2.2        Sublicense. Company may sublicense to others under this Agreement,
subject to the terms and conditions of this Paragraph 2.2 and subject to JHU’s
prior written approval of the sublicense agreement. Such approval shall not be
unreasonably withheld. As a condition to its validity and enforceability, each
sublicense agreement shall: (a) incorporate by reference the terms and
conditions of this Agreement, (b) be consistent with the terms, conditions and
limitations of this Agreement, (c) prohibit SUBLICENSEE’s further sublicense of
the rights delivered hereunder, (d) name JHU as an intended third party
beneficiary of the obligations of SUBLICENSEE without imposition of obligation
or liability on the part of JHU or its Inventors to the SUBLICENSEE, (e)
specifically incorporate Paragraphs 6.2 “Representations by JHU”, 7.1
“Indemnification”, 10.1 “Use of Name”, 10.4 “Product Liability” into the body of
the sublicense agreement, and cause the terms used therein to have the same
meaning as in this Agreement, and, (f) bear the signature from JHU indicating
JHU’s review and approval of the sublicense agreement. Company shall provide to
JHU each proposed sublicense agreement, executed by both Company and proposed
SUBLICENSEE, for review, approval and signature by JHU. To the extent that any
terms, conditions or limitations of any sublicense agreement are inconsistent
with this Agreement, those terms, conditions and limitations are null and void
against JHU, even though JHU has approved the sublicense in writing.

     
RAC-JHU Agreement No.: A15449
Page 3
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT
 
2.3        Government Rights. The United States Government may have acquired a
nonexclusive, nontransferable, irrevocable, paid-up license to practice or have
practiced for or on behalf of the United States the inventions described in
PATENT RIGHTS throughout the world. The rights granted herein are additionally
subject to: (i) the requirement that any LICENSED PRODUCT(S) produced for use or
sale within the United States shall be substantially manufactured in the United
States (unless a waiver under 35 USC § 204 or equivalent is granted by the
appropriate United States government agency), (ii) the right of the United
States government to require JHU, or its licensees, including Company, to grant
sublicenses to responsible applicants on reasonable terms when necessary to
fulfill health or safety needs, and, (iii) other rights acquired by the United
States government under the laws and regulations applicable to the
grant/contract award under which the inventions were made.

 
ARTICLE 3
FEES, ROYALTIES, & PAYMENTS
 
3.1        License Fee. Company shall pay to JHU on or before June 30, 2009, the
license fee as set forth in Exhibit A. JHU will not submit an invoice for the
license fee, which is nonrefundable and the license fee shall not be credited
against royalties or other fees.
 
3.2        Minimum Annual Royalties. Company shall pay to JHU minimum annual
royalties as set forth in Exhibit A. These minimum annual royalties shall be
due, without invoice from JHU, within thirty (30) days of each anniversary of
the EFFECTIVE DATE beginning with the first anniversary. Running royalties
accrued under Paragraph 3.3 and paid to JHU during the one year period preceding
an anniversary of the EFFECTIVE DATE shall be credited against the minimum
annual royalties due on that anniversary date.
 
3.3        Running Royalties. Company shall pay to JHU a running royalty as set
forth in Exhibit A, for each LICENSED PRODUCT(S) sold, and for each LICENSED
SERVICE(S) provided, by Company, AFFILIATED COMPANIES and SUBLICENSEE(S), based
on NET SALES and NET SERVICE REVENUES for the term of this Agreement. Such
payments shall be made quarterly. All non-US taxes related to LICENSED
PRODUCT(S) or LICENSED SERVICE(S) sold under this Agreement shall be paid by
Company and shall not be deducted from royalty or other payments due to JHU.

 
In order to insure JHU the full royalty payments contemplated hereunder, Company
agrees that in the event any LICENSED PRODUCT(S) shall be sold to an AFFILIATED
COMPANY or SUBLICENSEE(S) or to a corporation, firm or association with which
Company shall have any agreement, understanding or arrangement with respect to
consideration (such as, among other things, an option to purchase stock or
actual stock ownership, or an arrangement involving division of profits or
special rebates or allowances) the royalties to be paid hereunder for such
LICENSED PRODUCT(S) shall be based upon the greater of: 1) the net selling price
(per NET SALES) at which the purchaser of LICENSED PRODUCT(S) resells such
product to the end user, 2) the NET SERVICE REVENUES received from using the
LICENSED PRODUCT(S) in providing a service, 3) the fair market value of the
LICENSED PRODUCT(S) or 4) the net selling price (per NET SALES) of LICENSED
PRODUCT(S) paid by the purchaser.

     
RAC-JHU Agreement No.: A15449
Page 4
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT

3.4        Developmental Milestones. Company shall pay to JHU Developmental
Milestones as set forth in Exhibit A. The Developmental Milestone payments shall
be due, without the need for invoice from JHU, within Ninety (90) days of
Company meeting the requirement of each milestone.
 
3.5        Sublicense Consideration. In addition to the running royalty as set
forth under Paragraph 3.3, Company shall pay to JHU a percentage of
consideration received for sublicenses under this Agreement as set forth in
Exhibit A. This sublicense consideration shall be due, without the need for
invoice from JHU, within forty-five (45) days of the effective date of each
sublicense agreement. Such consideration shall mean consideration of any kind
received by the Company or AFFILIATED COMPANIES from a SUBLICENSEE(S) for the
grant of a sublicense under this Agreement, such as upfront fees or milestone
fees and including any premium paid by the SUBLICENSEE(S) over Fair Market Value
for stock of the Company or an AFFILIATED COMPANY in consideration for such
sublicense. However, not included in such sublicense consideration are amounts
paid to the Company or an AFFILIATED COMPANY by the SUBLICENSEE(S) for running
royalties on LICENSED PRODUCT(S) and LICENSED SERVICE(S), product development,
research work, clinical studies and regulatory approvals performed by or for the
Company or AFFILIATED COMPANIES (including third parties on their behalf), each
pursuant to a specific agreement including a performance plan and commensurate
budget. The term “Fair Market Value” shall mean the average price that the stock
in question is publicly trading at for twenty (20) days prior to the
announcement of its purchase by the SUBLICENSEE(S) or if the stock is not
publicly traded, the value of such stock as determined by the most recent
private financing through a financial investor (an entity whose sole interest in
the Company or AFFILIATED COMPANY is financial) of the Company or AFFILIATED
COMPANY that issued the shares.
 
3.6        Patent Reimbursement. Company will reimburse JHU, within thirty (30)
days of the receipt of an invoice from JHU, for all costs associated with the
preparation, filing, maintenance, and prosecution of PATENT RIGHTS incurred by
JHU on or before the EFFECTIVE DATE of this Agreement. In accordance with
Paragraph 4.1 below, Company will reimburse JHU, within thirty (30) days of the
receipt of an invoice from JHU, such invoice to be presented to the Company 180
days after the Effective Date, for all costs associated with the preparation,
filing, maintenance, and prosecution of PATENT RIGHTS incurred by JHU subsequent
to the EFFECTIVE DATE of this Agreement.
 
3.7        Form of Payment. All payments under this Agreement shall be made in
U.S. Dollars by either check or wire transfer.
 
3.8        Payment Information. All check payments from Company to JHU shall be
sent to:

     
RAC-JHU Agreement No.: A15449
Page 5
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT
 
Director
Johns Hopkins Technology Transfer
The Johns Hopkins University
100 N. Charles Street, 5th Floor
Baltimore, MD 21201
 
Attn: JHU Agreement Number: A15449


or such other addresses which JHU may designate in writing from time to time.
Checks are to be made payable to “The Johns Hopkins University”. Wire transfers
may be made through:

 
Bank of America
NY, NY

 
Johns Hopkins University Central Lockbox
Transit/Routing/ABA number: 026009593
SWIFT code: BOFAUS3N
CHIPS ABA number: None
Account Number: 003936830516
Type of Account: Depository
Reference: JHU Tech Transfer
(JHU Agreement Number: A15449)
Attn: Financial Manager

 
Company shall be responsible for any and all costs associated with wire
transfers.

 
3.9        Late Payments. In the event that any payment due hereunder is not
made when due, the payment shall accrue interest beginning on the tenth day
following the due date thereof, calculated at the annual rate of the sum of (a)
two percent (2%) plus (b) the prime interest rate quoted by The Wall Street
Journal on the date said payment is due, the interest being compounded on the
last day of each calendar quarter, provided however, that in no event shall said
annual interest rate exceed the maximum legal interest rate for corporations.
Each such payment when made shall be accompanied by all interest so accrued.
Said interest and the payment and acceptance thereof shall not negate or waive
the right of JHU to seek any other remedy, legal or equitable, to which it may
be entitled because of the delinquency of any payment including, but not limited
to termination of this Agreement as set forth in Paragraph 9.2.

     
RAC-JHU Agreement No.: A15449
Page 6
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT
 
ARTICLE 4
PATENT PROSECUTION, MAINTENANCE, & INFRINGEMENT

 
4.1        Prosecution & Maintenance. JHU, at Company’s expense, shall file,
prosecute and maintain all patents and patent applications specified under
PATENT RIGHTS and, subject to the terms and conditions of this Agreement,
Company shall be licensed thereunder. Title to all such patents and patent
applications shall reside in JHU.  JHU shall have full and complete control over
all patent matters in connection therewith under the PATENT RIGHTS, provided
however, that JHU shall (a) cause its patent counsel to timely copy Company on
all official actions and written correspondence with any patent office, and (b)
allow Company an opportunity to comment and advise JHU. JHU shall consider and
reasonably incorporate all comments and advice. By concurrent written
notification to JHU and its patent counsel at least thirty (30) days in advance
(or later at JHU’s discretion) of any filing or response deadline, or fee due
date, Company may elect not to have a patent application filed in any particular
country or not to pay expenses associated with prosecuting or maintaining any
patent application or patent, subject to Company’s timely receipt of Notice,
provided that Company pays for all costs incurred up to JHU’s receipt of such
notification. Failure to provide such notification can be considered by JHU to
be Company’s authorization to proceed at Company’s expense. Upon such
notification, JHU may file, prosecute, and/or maintain such patent applications
or patent at its own expense and for its own benefit, and any rights or license
granted hereunder held by Company, AFFILIATED COMPANIES or SUBLICENSEE(S)
relating to the PATENT RIGHTS which comprise the subject of such patent
applications or patent and/or apply to the particular country, shall terminate.
 
4.2        Notification. Each party will notify the other promptly in writing
when any infringement by another is uncovered or suspected.
 
4.3        Infringement. Company shall have the first right, but not the
obligation, to enforce any patent within PATENT RIGHTS against any infringement
or alleged infringement thereof, and shall at all times keep JHU informed as to
the status thereof. Before Company commences an action with respect to any
infringement of such patents, Company shall give careful consideration to the
views of JHU and to potential effects on the public interest in making its
decision whether or not to sue. Thereafter, Company may, at its own expense,
institute suit against any such infringer or alleged infringer and control and
defend such suit in a manner consistent with the terms and provisions hereof and
recover any damages, awards or settlements resulting therefrom, subject to
Paragraph 4.5. However, no settlement, consent judgment or other voluntary final
disposition of the suit may be entered into without the prior written consent of
JHU, which consent shall not be unreasonably withheld. This right to sue for
infringement shall not be used in an arbitrary or capricious manner. JHU shall
reasonably cooperate in any such litigation at Company’s expense.

 
If Company elects not to enforce any patent within the PATENT RIGHTS, then it
shall so notify JHU in writing within ninety (90) days of receiving notice that
an infringement exists, and JHU may, in its sole judgment and at its own
expense, take steps to enforce any patent, and control, settle, and defend such
suit in a manner consistent with the terms and provisions hereof, and recover,
for its own account, any damages, awards or settlements resulting therefrom.

 
4.4        Patent Invalidity Suit. If a declaratory judgment action is brought
naming Company as a defendant and alleging invalidity of any of the PATENT
RIGHTS, JHU may elect to take over the sole defense of the action at its own
expense. Company shall cooperate fully with JHU in connection with any such
action.

     
RAC-JHU Agreement No.: A15449
Page 7
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT
 
4.5        Recovery. Any recovery by Company under Paragraph 4.3 shall be deemed
to reflect loss of commercial sales, and Company shall pay to JHU fifteen
percent (15%) of the recovery net of all reasonable costs and expenses
associated with each suit or settlement. If the cost and expenses exceed the
recovery, then one-half (1/2) of the excess shall be credited against royalties
payable by Company to JHU hereunder in connection with sales of LICENSED PRODUCT
covered in the PATENT RIGHTS which are the subject of the infringement suit, in
the country of such legal proceedings, provided, however, that any such credit
under this Paragraph shall not exceed fifty percent (50%) of the royalties
otherwise payable to JHU with regard to sales in the country of such action in
any one calendar year, with any excess credit being carried forward to future
calendar years.
 
ARTICLE 5
OBLIGATIONS OF THE PARTIES

 
5.1          Reports. Company shall provide to JHU the following written reports
according to the following schedules.
 
(a) Company shall provide quarterly Royalty Reports, substantially in the format
of Exhibit B and due within thirty (30) days of the end of each calendar quarter
following the EFFECTIVE DATE of this Agreement. Royalty Reports shall disclose
the amount of LICENSED PRODUCT(S) and LICENSED SERVICE(S) sold, the total NET
SALES and NET SERVICE REVENUES of such LICENSED PRODUCT(S) and LICENSED
SERVICE(S), and the running royalties due to JHU as a result of NET SALES and
NET SERVICE REVENUES by Company, AFFILIATED COMPANIES and SUBLICENSEE(S)
thereof. Payment of any such royalties due shall accompany such Royalty Reports.
 
(b) Until Company, an AFFILIATED COMPANY or a SUBLICENSEE(S) has achieved a
FIRST COMMERCIAL SALE of a LICENSED PRODUCT or LICENSED SERVICE, or received FDA
market approval, Company shall provide semiannual Diligence Reports, due within
thirty (30) days of the end of every June and December following the EFFECTIVE
DATE of this Agreement. These Diligence Reports shall describe Company’s,
AFFILIATED COMPANIES or any SUBLICENSEE(S)’s technical efforts towards meeting
its obligations under the terms of this Agreement.
 
(c) Company shall provide Annual Reports within thirty (30) days of the end of
every December following the EFFECTIVE DATE of this Agreement. Annual Reports
shall include:
(i) evidence of insurance as required under Paragraph 10.4, or, a statement of
why such insurance is not currently required, and
(ii) identification of all AFFILIATED COMPANIES which have exercised rights
pursuant to Paragraph 2.1, or, a statement that no AFFILIATED COMPANY has
exercised such rights, and
(iii) notice of all FDA approvals of any LICENSED PRODUCT(S) or LICENSED
SERVICE(S) obtained by COMPANY, AFFILIATED COMPANY or SUBLICENSEE, the patent(s)
or patent application(s) licensed under this Agreement upon which such product
or service is based, and the commercial name of such product or service, or, in
the alternative, a statement that no FDA approvals have been obtained.

     
RAC-JHU Agreement No.: A15449
Page 8
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT

5.2        Records. Company shall make and retain, for a period of three (3)
years following the period of each report required by Paragraph 5.1, true and
accurate records, files and books of account containing all the data reasonably
required for the full computation and verification of sales and other
information required in Paragraph 5.1. Such books and records shall be in
accordance with generally accepted accounting principles consistently applied.
Company shall permit the inspection and copying of such records, files and books
of account by JHU or its agents during regular business hours upon ten (10)
business days’ written notice to Company. Such inspection shall not be made more
than once each calendar year. All costs of such inspection and copying shall be
paid by JHU, provided that if any such inspection shall reveal that an error has
been made in the amount equal to five percent (5%) or more of such payment, such
costs shall be borne by Company. As a condition to entering into any such
agreement, Company shall include in any agreement with its AFFILIATED COMPANIES
or its SUBLICENSEE(S) which permits such party to make, use, sell or import the
LICENSED PRODUCT(S) or provide LICENSED SERVICE(S), a provision requiring such
party to retain records of sales of LICENSED PRODUCT(S) and records of LICENSED
SERVICE(S) and other information as required in Paragraph 5.1 and permit JHU to
inspect such records as required by this Paragraph.
 
5.3        Best Efforts. Company shall exercise best efforts to develop and to
introduce the LICENSED PRODUCT(S) and LICENSED SERVICE(S) into the commercial
market as soon as practicable, consistent with sound and reasonable business
practice and judgment; thereafter, until the expiration or termination of this
Agreement, Company shall endeavor to keep LICENSED PRODUCT(S) and LICENSED
SERVICE(S) reasonably available to the public consistent with sound and
reasonable business practice and judgment. Company shall also exercise
reasonable efforts to develop LICENSED PRODUCT(S) suitable for different
indications within the LICENSED FIELD, so that the PATENT RIGHTS can be
commercialized as broadly and as speedily as good scientific and business
judgment would deem possible.
 
5.4        Other Products. After clinical or other evidence, provided in writing
by JHU or by another party, to Company demonstrating the practicality of a
particular market or use within the LICENSED FIELD which is not being developed
or commercialized by Company, Company shall either provide JHU with a reasonable
development plan and start development or attempt to reasonably sublicense the
particular market or use to a third party. If within twelve months of such
notification by JHU, Company has not initiated such development efforts or
sublicensed that particular market or use, JHU may terminate this license for
such particular market or use. This Paragraph shall not be applicable if Company
reasonably demonstrates to JHU that commercializing such LICENSED PRODUCT(S) or
LICENSED SERVICE(S) or granting such a sublicense in said market or use would
have a potentially adverse commercial effect upon marketing or sales of the
LICENSED PRODUCT(S) or LICENSED SERVICE(S) developed and being sold by Company.


5.5        Patent Acknowledgement. Company agrees that all packaging containing
individual LICENSED PRODUCT(S) sold by Company, AFFILIATED COMPANIES and
SUBLICENSEE(S) of Company will be marked with the number of the applicable
patent(s) licensed hereunder in accordance with each country’s patent laws.

     
RAC-JHU Agreement No.: A15449
Page 9
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT
 
ARTICLE 6
REPRESENTATIONS
 
6.1        Duties of the Parties. JHU is not a commercial organization. It is an
institute of research and education. Therefore, JHU has no ability to evaluate
the commercial potential of any PATENT RIGHTS or LICENSED PRODUCT or other
license or rights granted in this Agreement. It is therefore incumbent upon
Company to evaluate the rights and products in question, to examine the
materials and information provided by JHU, and to determine for itself the
validity of any PATENT RIGHTS, its freedom to operate, and the value of any
LICENSED PRODUCTS or SERVICES or other rights granted.
 
6.2        Representations by JHU. JHU warrants that it has good and marketable
title to its interest in the inventions claimed under PATENT RIGHTS with the
exception of certain retained rights of the United States Government, which may
apply if any part of the JHU research was funded in whole or in part by the
United States Government. JHU does not warrant the validity of any patents or
that practice under such patents shall be free of infringement. EXCEPT AS
EXPRESSLY SET FORTH IN THIS PARAGRAPH 6.2, COMPANY, AFFILIATED COMPANIES AND
SUBLICENSEE(S) AGREE THAT THE PATENT RIGHTS ARE PROVIDED “AS IS”, AND THAT JHU
MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE PERFORMANCE OF LICENSED
PRODUCT(S) AND LICENSED SERVICE(S) INCLUDING THEIR SAFETY, EFFECTIVENESS, OR
COMMERCIAL VIABILITY. JHU DISCLAIMS ALL WARRANTIES WITH REGARD TO PRODUCT(S) AND
SERVICE(S) LICENSED UNDER THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ALL
WARRANTIES, EXPRESSED OR IMPLIED, OF MERCHANTABILITY AND FITNESS FOR ANY
PARTICULAR PURPOSE. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, JHU
ADDITIONALLY DISCLAIMS ALL OBLIGATIONS AND LIABILITIES ON THE PART OF JHU AND
INVENTORS, FOR DAMAGES, INCLUDING, BUT NOT LIMITED TO, DIRECT, INDIRECT,
SPECIAL, AND CONSEQUENTIAL DAMAGES, ATTORNEYS’ AND EXPERTS* FEES, AND COURT
COSTS (EVEN IF JHU HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, FEES OR
COSTS), ARISING OUT OF OR IN CONNECTION WITH THE MANUFACTURE, USE, OR SALE OF
THE PRODUCT(S) AND SERVICE(S) LICENSED UNDER THIS AGREEMENT. COMPANY, AFFILIATED
COMPANIES AND SUBLICENSEE(S) ASSUME ALL RESPONSIBILITY AND LIABILITY FOR LOSS OR
DAMAGE CAUSED BY A PRODUCT AND/OR SERVICE MANUFACTURED, USED, OR SOLD BY
COMPANY, ITS SUBLICENSEE(S) AND AFFILIATED COMPANIES WHICH IS A LICENSED
PRODUCT(S) OR LICENSED SERVICE(S) AS DEFINED IN THIS AGREEMENT.

     
RAC-JHU Agreement No.: A15449
Page 10
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT
 
ARTICLE 7
INDEMNIFICATION
 
7.1        Indemnification. JHU and the Inventors will have no legal liability
exposure to third parties if JHU does not license the LICENSED PRODUCT(S) and
LICENSED SERVICE(S), and any royalties JHU and the Inventors may receive is not
adequate compensation for such legal liability exposure. Therefore, JHU requires
Company to protect JHU and Inventors from such exposure to the same manner and
extent to which insurance, if available, would protect JHU and Inventors.
Furthermore, JHU and the Inventors will not, under the provisions of this
Agreement or otherwise, have control over the manner in which Company or its
AFFILIATED COMPANIES or its SUBLICENSEE(S) or those operating for its account or
third parties who purchase LICENSED PRODUCT(S) or LICENSED SERVICE(S) from any
of the foregoing entities, develop, manufacture, market or practice the
inventions of LICENSED PRODUCT(S) and LICENSED SERVICE(S). Therefore, Company,
AFFILIATED COMPANY and SUBLICENSEE(S) shall indemnify, defend with counsel
reasonably acceptable to JHU, and hold JHU, The Johns Hopkins Health Systems,
their present and former trustees, officers, Inventors of PATENT RIGHTS, agents,
faculty, employees and students harmless as against any judgments, fees,
expenses, or other costs arising from or incidental to any product liability or
other lawsuit, claim, demand or other action brought as a consequence of the
practice of said inventions by Company, AFFILIATED COMPANIES and/or
SUBLICENSEE(S), whether or not JHU or said Inventors, either jointly or
severally, is named as a party defendant in any such lawsuit and whether or not
JHU or the Inventors are alleged to be negligent or otherwise responsible for
any injuries to persons or property. Practice of the inventions covered by
LICENSED PRODUCT(S) and LICENSED SERVICE(S), by an AFFILIATED COMPANY or an
agent or a SUBLICENSEE(S) or a third party on behalf of or for the account of
Company or by a third party who purchases LICENSED PRODUCT(S) and LICENSED
SERVICE(S) from Company, shall be considered Company’s practice of said
inventions for purposes of this Paragraph. The obligation of Company to defend
and indemnify as set out in this Paragraph shall survive the termination of this
Agreement, shall continue even after assignment of rights and responsibilities
to an AFFILIATED COMPANY or SUBLICENSEE, and shall not be limited by any other
limitation of liability elsewhere in this Agreement.

 
ARTICLE 8
CONFIDENTIALITY

 
8.1        Confidentiality. If necessary, the parties will exchange information,
which they consider to be confidential. The recipient of such information agrees
to accept the disclosure of said information which is marked as confidential at
the time it is sent to the recipient, and to employ all reasonable efforts to
maintain the information secret and confidential, such efforts to be no less
than the degree of care employed by the recipient to preserve and safeguard its
own confidential information. The information shall not be disclosed or revealed
to anyone except employees of the recipient who have a need to know the
information and who have entered into a secrecy agreement with the recipient
under which such employees are required to maintain confidential the proprietary
information of the recipient and such employees shall be advised by the
recipient of the confidential nature of the information and that the information
shall be treated accordingly.
 
The obligations of this Paragraph 8.1 shall also apply to AFFILIATED COMPANIES
and/or SUBLICENSEE(S) provided such information by Company.JHU’s, Company’s,
AFFILIATED COMPANIES, and SUBLICENSEES’ obligations under this Paragraph 8.1
shall extend until three (3) years after the termination of this Agreement.

     
RAC-JHU Agreement No.: A15449
Page 11
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT
 
8.2        Exceptions. The recipient’s obligations under Paragraph 8.1 shall not
extend to any part of the information:

 
 
a.
that can be demonstrated to have been in the public domain or publicly known and
readily available to the trade or the public prior to the date of the
disclosure; or

 
 
b.
that can be demonstrated from written records to have been in the recipient’s
possession or readily available to the recipient from another source not under
obligation of secrecy to the disclosing party prior to the disclosure; or

 
 
c.
that becomes part of the public domain or publicly known by publication or
otherwise, not due to any unauthorized act by the recipient; or

 
 
d.
that is demonstrated from written records to have been developed by or for the
receiving party without reference to confidential information disclosed by the
disclosing party.

 
 
e.
that is required to be disclosed by law, government regulation or court order.

 
8.3        Right to Publish. JHU may publish manuscripts, abstracts or the like
describing the PATENT RIGHTS and inventions contained therein provided
confidential information of Company as defined in Paragraph 8.1, is not included
or without first obtaining written approval from Company to include such
confidential information. Otherwise, JHU and the Inventors shall be free to
publish manuscripts and abstracts or the like directed to the work done at JHU
related to the PATENT RIGHTS without prior approval.

 
ARTICLE 9
TERM & TERMINATION
 
9.1        Term. The term of this Agreement shall commence on the EFFECTIVE DATE
and shall continue, in each country, until the date of expiration of the last to
expire patent included within PATENT RIGHTS in that country or if no patents
issue then for a term of twenty (20) years from the EFFECTIVE DATE of this
Agreement.
 
9.2         Termination By Either Party. This Agreement may be terminated by
either party, in the event that the other party (a) files or has filed against
it a petition under the Bankruptcy Act, makes an assignment for the benefit of
creditors, has a receiver appointed for it or a substantial part of its assets,
or otherwise takes advantage of any statute or law designed for relief of
debtors or (b) fails to perform or otherwise breaches any of its obligations
hereunder, if, following the giving of notice by the terminating party of its
intent to terminate and stating the grounds therefor, the party receiving such
notice shall not have cured the failure or breach within sixty (60) days. In no
event, however, shall such notice or intention to terminate be deemed to waive
any rights to damages or any other remedy which the party giving notice of
breach may have as a consequence of such failure or breach.

     
RAC-JHU Agreement No.: A15449
Page 12
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT

9.3        Termination by Company. Company may terminate this Agreement and the
license granted herein, for any reason, upon giving JHU ninety (90) days written
notice.
 
9.4        Obligations and Duties upon Termination. If this Agreement is
terminated, both parties shall be released from all obligations and duties
imposed or assumed hereunder to the extent so terminated, except as expressly
provided to the contrary in this Agreement. Upon termination, both parties shall
cease any further use of the confidential information disclosed to the receiving
party by the other party. Termination of this Agreement, for whatever reason,
shall not affect the obligation of either party to make any payments for which
it is liable prior to or upon such termination. Termination shall not affect
JHU’s right to recover unpaid royalties, fees, reimbursement for patent
expenses, or other forms of financial compensation incurred prior to
termination. Upon termination Company shall submit a final royalty report to JHU
and any royalty payments, fees, unreimbursed patent expenses and other financial
compensation due JHU shall become immediately payable. Furthermore, upon
termination of this Agreement, all rights in and to the PATENT RIGHTS shall
revert immediately to JHU at no cost to JHU. Upon termination of this Agreement,
any SUBLICENSEE(S) shall become a direct licensee of JHU, provided that JHU’s
obligations to SUBLICENSEE(S) are no greater than JHU’s obligations to Company
under this Agreement. Company shall provide written notice of such to each
SUBLICENSEE(S) with a copy of such notice provided to JHU.

 
ARTICLE 10
MISCELLANEOUS
 
10.1      Use of Name. Company, AFFILIATED COMPANIES and SUBLICENSEE(S) shall
not use the name of The Johns Hopkins University or The Johns Hopkins Health
System or any of its constituent parts, such as the Johns Hopkins Hospital or
any contraction thereof or the name of Inventors in any advertising,
promotional, sales literature or fundraising documents without prior written
consent from an authorized representative of JHU. Company, AFFILIATED COMPANIES
and SUBLICENSEE(S) shall allow at least seven (7) business days notice of any
proposed public disclosure for JHU’s review and comment or to provide written
consent.
 
10.2      No Partnership. Nothing in this Agreement shall be construed to create
any agency, employment, partnership, joint venture or similar relationship
between the parties other than that of a licensor/licensee. Neither party shall
have any right or authority whatsoever to incur any liability or obligation
(express or implied) or otherwise act in any manner in the name or on the behalf
of the other, or to make any promise, warranty or representation binding on the
other.
 
10.3      Notice of Claim. Each party shall give the other or its representative
immediate notice of any suit or action filed, or prompt notice of any claim
made, against them arising out of the performance of this Agreement or arising
out of the practice of the PATENT RIGHTS licensed hereunder.

     
RAC-JHU Agreement No.: A15449
Page 13
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT
 
10.4      Product Liability. Prior to initial human testing or FIRST COMMERCIAL
SALE of any LICENSED PRODUCT(S) or LICENSED SERVICE(S), as the case may be, in
any particular country, Company shall establish and maintain, in each country in
which Company, an AFFILIATED COMPANY or SUBLICENSEE(S) shall test or sell
LICENSED PRODUCT(S) and LICENSED SERVICE(S), product liability or other
appropriate insurance coverage in the minimum amount of five million dollars
($5,000,000) per claim and will annually present evidence to JHU that such
coverage is being maintained. Upon JHU’s request, Company will furnish JHU with
a Certificate of Insurance of each product liability insurance policy obtained.
JHU shall be listed as an additional insured in Company’s said insurance
policies. If such Product Liability insurance is underwritten on a ‘claims made’
basis, Company agrees that any change in underwriters during the term of this
Agreement will require the purchase of ‘prior acts’ coverage to ensure that
coverage will be continuous throughout the term of this Agreement.
 
10.5      Governing Law. This Agreement shall be construed, and legal relations
between the parties hereto shall be determined, in accordance with the laws of
the State of Maryland applicable to contracts solely executed and wholly to be
performed within the State of Maryland without giving effect to the principles
of conflicts of laws. Any disputes between the parties to the Agreement shall be
brought in the state or federal courts of Maryland. Both parties agree to waive
their right to a jury trial.
 
10.6      Notice. All notices or communication required or permitted to be given
by either party hereunder shall be deemed sufficiently given if mailed by
registered mail or certified mail, return receipt requested, or sent by
overnight courier, such as Federal Express, to the other party at its respective
address set forth below or to such other address as one party shall give notice
of to the other from time to time hereunder. Mailed notices shall be deemed to
be received on the third business day following the date of mailing. Notices
sent by overnight courier shall be deemed received the following business day.


If to Company:
Attn:
Stephen Turner, CEO
   
Protea Biosciences, Inc.
   
955 Hartman Run Road
   
Morgantown, WV 26507
   
Fax 304.292.7101
   
If to JHU:
Director
 
Technology Transfer
 
Johns Hopkins University
 
100 N. Charles Street
 
5th Floor
 
Baltimore, MD 21201
 
Attn: Agreement Number: A15449

 
10.7      Compliance with All Laws. In all activities undertaken pursuant to
this Agreement, both JHU and Company covenant and agree that each will in all
material respects comply with such Federal, state and local laws and statutes,
as may be in effect at the time of performance and all valid rules, regulations
and orders thereof regulating such activities.

     
RAC-JHU Agreement No.: A15449
Page 14
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT

10.8      Successors and Assigns. Neither this Agreement nor any of the rights
or obligations created herein, except for the right to receive any remuneration
hereunder, may be assigned by either party, in whole or in part, without the
prior written consent of the other party, except that either party shall be free
to assign this Agreement in connection with any sale of substantially all of its
assets without the consent of the other. Such assignment shall be subject to JHU
approval, which approval shall not be unreasonably withheld. This Agreement
shall bind and inure to the benefit of the successors and permitted assigns of
the parties hereto.
 
10.9      No Waivers; Severability. No waiver of any breach of this Agreement
shall constitute a waiver of any other breach of the same or other provision of
this Agreement, and no waiver shall be effective unless made in writing. Any
provision hereof prohibited by or unenforceable under any applicable law of any
jurisdiction shall as to such jurisdiction be deemed ineffective and deleted
herefrom without affecting any other provision of this Agreement. It is the
desire of the parties hereto that this Agreement be enforced to the maximum
extent permitted by law, and should any provision contained herein be held by
any governmental agency or court of competent jurisdiction to be void, illegal
and unenforceable, the parties shall negotiate in good faith for a substitute
term or provision which carries out the original intent of the parties.
 
10.10   Entire Agreement; Amendment. Company and JHU acknowledge that they have
read this entire Agreement and that this Agreement, including the attached
Exhibits constitutes the entire understanding and contract between the parties
hereto and supersedes any and all prior or contemporaneous oral or written
communications with respect to the subject matter hereof, all of which
communications are merged herein. It is expressly understood and agreed that (i)
there being no expectations to the contrary between the parties hereto, no usage
of trade, verbal agreement or another regular practice or method dealing within
any industry or between the parties hereto shall be used to modify, interpret,
supplement or alter in any manner the express terms of this Agreement; and (ii)
this Agreement shall not be modified, amended or in any way altered except by an
instrument in writing signed by both of the parties hereto.
 
10.11   Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party hereto,
shall impair any such right, power or remedy to such party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

     
RAC-JHU Agreement No.: A15449
Page 15
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT

10.12   Force Majeure. If either party fails to fulfill its obligations
hereunder (other than an obligation for the payment of money), when such failure
is due to an act of God, or other circumstances beyond its reasonable control,
including but not limited to fire, flood, civil commotion, riot, war (declared
and undeclared), revolution, or embargoes, then said failure shall be excused
for the duration of such event and for such a time thereafter as is reasonable
to enable the parties to resume performance under this Agreement, provided
however, that in no event shall such time extend for a period of more than one
hundred eighty (180) days.
 
10.13   Further Assurances. Each party shall, at any time, and from time to
time, prior to or after the EFFECTIVE DATE of this Agreement, at reasonable
request of the other party, execute and deliver to the other such instruments
and documents and shall take such actions as may be required to more effectively
carry out the terms of this Agreement.
 
10.14   Survival. All representations, warranties, covenants and agreements made
herein and which by their express terms or by implication are to be performed
after the execution and/or termination hereof, or are prospective in nature,
shall survive such execution and/or termination, as the case may be. Paragraphs
3.9 (Late Payments), 5.2 (Records), and Articles 6, 7, 8, 9, and 10 shall
survive termination or expiration of this Agreement.
 
10.15   No Third Party Beneficiaries. Nothing in this Agreement shall be
construed as giving any person, firm, corporation or other entity, other than
the parties hereto and their successors and permitted assigns, any right, remedy
or claim under or in respect of this Agreement or any provision hereof.
 
10.16   Headings. Article headings are for convenient reference and not a part
of this Agreement. All Exhibits are incorporated herein by this reference.
 
10.17   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which when taken together shall be
deemed but one instrument.

     
RAC-JHU Agreement No.: A15449
Page 16
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT

IN WITNESS WHEREOF, this Agreement shall take effect as of the EFFECTIVE DATE
when it has been executed below by the duly authorized representatives of the
parties.
 
THE JOHNS HOPKINS UNIVERSITY
 
PROTEA BIOSCIENCES, INC
     
/s/ Wesley D. Blakeslee
 
/s/ Stephen Turner
Wesley D. Blakeslee, J.D.
 
Stephen Turner
Executive Director
 
Chairman & CEO
Johns Hopkins Technology Transfer
   
6/2/2009
 
6.9.09
(Date)
 
(Date)



EXHIBIT A. LICENSE FEE & ROYALITIES.
EXHIBIT B. SALES & ROYALTY REPORT FORM.

         
[ex10-10logo.jpg]
     
RAC-JHU Agreement No.: A15449
Page 17
6/2/2009

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL DRAFT

EXHIBIT A
 
LICENSE FEE & ROYALTIES
 
1.
License Fee: The license fee due under Paragraph 3.1 is Seventy-Five thousand
dollars ($75,000).

 
2.   Minimum Annual Royalties: The minimum annual royalties pursuant to
Paragraph 3.2 are:
 
Anniversary
 
Amount
 
1
  $ 5,000  
2
  $ 10,000  
3
  $ 20,000  
4
  $ 30,000  
5
  $ 40,000  
6
  $ 50,000  
7 and every year after
  $ 50,000  

 
3.   Royalties: The running royalty rate payable under Paragraph 3.3 is 8%
(eight percent).
 
4.    Developmental Milestones: The Developmental Milestones under Paragraph 3.4
are:

 
Within thirty (30) days of the issuance of the first U.S. Patent from the PATENT
RIGHTS Company will pay to JHU Twenty-five-thousand ($25,000) U.S. Dollars.

 
Within thirty (30) days of the FIRST COMMERCIAL SALE of an Albumin-Bound
Protein/Peptide Complex-based research product, company will pay to JHU
Twenty-five Thousand ($25,000) U.S. Dollars.

 
Within thirty (30) days of the submission of the first Albumin-Bound
Protein/Peptide Complex-based test for regulatory approval in any country,
company will pay to JHU One-hundred-thousand ($100,000) U.S. Dollars.

 
Within thirty (30) days of FIRST COMMERCIAL SALE of an Albumin-Bound
Protein/Peptide Complex-based approved diagnostic product, company will pay to
JHU One-hundred-seventy-five Thousand ($175,000) U.S. Dollars.

 
5.
Sublicense consideration: The percent sublicense consideration payable under
Paragraph 3.4 is 50% (fifty percent).

     
RAC-JHU Agreement No.: A15449
Page 18
6/2/2009

 
 

--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT
 
EXHIBIT B
 
QUARTERLY SALES & ROYALTY REPORT
 
FOR LICENSE AGREEMENT BETWEEN ______________ AND
 
THE JOHNS HOPKINS UNIVERSITY DATED



--------------------------------------------------------------------------------

 
FOR PERIOD OF _________ TO _________

 
TOTAL ROYALTIES DUE FOR THIS PERIOD $_________


PRODUCT
     
*JHU
 
1st COMMERCIAL
 
TOTAL NET
 
ROYALTY
 
AMOUNT
ID
  
PRODUCT NAME
  
REFERENCE
  
SALE DATE
  
SALES/SERVICES
  
RATE
  
DUE
                                                                               
                                                                               
                     

 
* Please provide the JHU Reference Number or Patent Reference
 
This report format is to be used to report quarterly royalty statements to JHU.
It should be placed on Company letterhead and accompany any royalty payments due
for the reporting period. This report shall be submitted even if no sales are
reported.

     
RAC-JHU Agreement No.: A15449
Page 19
6/2/2009

 
 

--------------------------------------------------------------------------------

 